Citation Nr: 9913311	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This appeal arises from March 1998 and October 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied the veteran's 
claims for the appealed issues.


FINDINGS OF FACT

1.  The veteran's current PTSD symptomatology is not 
productive of a gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting self or others, an intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, and 
memory loss for names of close relatives, own occupation, or 
own name.

2.  Service connection is in effect for PTSD with associated 
depression, currently evaluated as 70 percent disabling; left 
leg and thigh burns, currently evaluated as 10 percent 
disabling; shell fragment wound, left knee, being a scar, 
currently evaluated as noncompensable; and residuals of 
ganglion removal, right foot, being a scar, currently 
evaluated as noncompensable, for a combined 70 percent 
evaluation.

3.  The veteran completed the 11th grade and is currently 
unemployed.

4.  The veteran's service connected disability is of such 
severity as to preclude all forms of substantially gainful 
employment.



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (1998).

2.  The criteria for a total disability rating based on 
individual unemployability due to service connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation of service-connected PTSD

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented a claim which is 
not inherently implausible, inasmuch as service connection 
for PTSD has been granted by the RO decision on appeal, and 
the veteran has disagreed with the assigned evaluation.  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claims and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

38 C.F.R. § 4.126 provides that, when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.

The General Rating Formula for Mental Disorders, found at 
38 C.F.R. § 4.130, provides that for a 100 percent evaluation 
there must be found to be total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.

Service connection for PTSD was granted by the March 1998 RO 
decision on appeal.  A 70 percent evaluation, effective May 
2, 1997, was assigned.  The veteran contends his 
symptomatology warrants a 100 percent schedular evaluation.

The medical evidence, however, being treatment records from 
September 1988 through May 1995, treatment records from March 
1994 through June 1995 from J. H. Henderson, M.D., medical 
records from the Social Security Administration for a 1995 
denial and 1997 allowance of disability benefits, a September 
1997 Psychiatric Assessment report from G. R. Parks, M.D., a 
January 1998 VA PTSD examination report, simply contains no 
findings whatsoever revealing symptoms of a gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, a 
persistent danger of hurting self or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name.

Accordingly, the preponderance of the evidence is against a 
rating in excess of 70 percent for PTSD.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


II.  TDIU

Under 38 C.F.R. § 3.340(a), generally, a total disability is 
considered to exist when there is present any impairment of 
mind or body, which renders it impossible for the average 
person to follow a substantially gainful occupation.  Total 
disability may or may not be permanent.  In determining 
entitlement to a total rating, neither non-service connected 
disabilities nor (advancing) age may be considered, see 38 
C.F.R. §§ 3.341(a), 4.19, but the veteran's employment 
history, education and vocational attainment, and other 
factors having a bearing on the issue are for consideration.  
See 38 C.F.R. § 4.16(b).

The objective criteria are set forth in 38 C.F.R. § 
3.340(a)(2) and provide for a total disability rating for any 
single disability or combination of disabilities (as combined 
under 38 C.F.R. § 4.25) for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation; or where 
the requirements of 38 C.F.R. § 4.16(a) are met.  According 
to 38 C.F.R. § 4.16(a), a total rating may be assigned when 
the schedular rating is less than total, provided that, if 
there is only one disability, it is ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more, and the veteran is 
unable to secure or follow a substantially gainful occupation 
due to these service connected disabilities.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  For purposes of 
this section, marginal employment generally shall be deemed 
to exist when a veteran's earned annual income does not 
exceed the amount established by the United States Department 
of Commerce, Bureau of the Census, as the poverty threshold 
for one person.  Id.  Marginal employment may also be held to 
exist, on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Id.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.  If the veteran fails to meet 
the percentage standards of 38 C.F.R. § 4.16(a), but the 
veteran is unemployable by reason of service connected 
disabilities, the rating board should submit the case to the 
Director, Compensation and Pension Service for extra-
schedular consideration.  See 38 C.F.R. § 4.16(b); 38 C.F.R. 
§ 3.321(b)(1).

The Court has held that where the veteran submits a well-
grounded claim for a TDIU rating, as he has done here, the 
BVA may not reject that claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See 38 C.F.R. § 4.16(a); Beaty v. Brown, 6 
Vet. App. 532, 537 (1994); Moore (Robert) v. Derwinski, 1 
Vet. App. 356, 358 (1991); Ferraro v. Derwinski, 1 Vet. App. 
326, 331-332 (1991); cf. Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (Board may not rely on its own 
unsubstantiated medical opinions).

Moreover, "[s]ubstantially gainful employment is 'that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides.'"  See Beaty, 
Moore, supra (quoting VA Adjudication Procedure Manual M21-1, 
pt. VI, para. 50.55(8) [now para. 7.55b(7)]).  The Court has 
determined that substantially gainful employment suggests "a 
living wage".  See Beaty, supra; Ferraro, 1 Vet. App. at 332; 
see also Moore, supra; 38 C.F.R. § 4.16(a).

A review of the veteran's claims file reveals that service 
connection has been established for PTSD with associated 
depression, currently evaluated as 70 percent disabling; left 
leg and thigh burns, currently evaluated as 10 percent 
disabling; shell fragment wound, left knee, being a scar, 
currently evaluated as noncompensable; and residuals of 
ganglion removal, right foot, being a scar, currently 
evaluated as noncompensable, for a combined 70 percent 
evaluation.  Thus, the criteria of § 3.340(a)(2) have been 
met.

The Board also finds that the medical evidence cited in the 
preceding section also clearly indicates the veteran is 
currently unable to secure or follow a substantially gainful 
occupation due to these service-connected disabilities.

Accordingly, a total disability rating based on individual 
unemployability due to service connected disabilities is 
currently warranted.



ORDER

A rating in excess of 70 percent for PTSD is denied.

A total disability rating based on individual unemployability 
due to service connected disabilities is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

